By the Court.
The deed of Chase and Foster to Collins embraced the whole beach under the second description — also such rights on the beach lying directly between the eighty feet passage way above mentioned and the sea as were deeded to us by said Joseph and Daniel Fuller.” This came by various mesne conveyances to the defendant. Chase and Foster’s deed to Collins, was not recorded until after the deed to the plaintiff, but that deed was made subject to “ all the privileges and rights heretofore deeded away.” Thus the plaintiff took subject to the unrecorded deed. The defendant has the better title.
Judgment for the defendant.